Title: To Benjamin Franklin from Robert Morris, 3 January 1783
From: Morris, Robert
To: Franklin, Benjamin


SirOffice of Finance 3rd. January 1783.
I do myself the Honor to enclose to your Excellency under flying Seal a Letter to Mr Grand which I pray you to peruse. To what is said in that Letter I need add but little. The Bill to Messrs. Wadsworth and Carter is in Payment of what our Army have eaten during the last two Months and an half, and you will see by the Correspondence on that Subject which will be transmitted in my next Letter what a Situation I was drawn to. Be assured my dear Sir that nothing but extreme Necessity shall induce me to distress you but be also assured that unless a considerable Sum of Money is obtained for us in Europe we are inevitably ruined and that too whether a Peace takes Place or not for we must keep our Army together and we must prepare for war or we do Justice neither to ourselves nor our Allies. The Expence therefore is inevitable and I have no means of defraying it but the Sales of Bills. I shall write you more particularly as soon as my Leisure will admit and only repeat for the Present once more that money is indispensible.
I am Sir With Esteem and affection Your most obedient & humble Servant.
Robt Morris
His Excellency. Benjamin Franklin.
